Citation Nr: 0903754	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back disability, including as secondary to 
the veteran's residuals of a fracture, left tibia plateau, 
chondromalacia and laxity of anterior cruciate ligament, 
status post meniscectomy.

2.  Entitlement to service connection for a back disability, 
including as secondary to the veteran's residuals of a 
fracture, left tibia plateau, chondromalacia and laxity of 
anterior cruciate ligament, status post meniscectomy.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right knee disability, including as 
secondary to the veteran's residuals of a fracture, left 
tibia plateau, chondromalacia and laxity of anterior cruciate 
ligament, status post meniscectomy.

4.  Entitlement to service connection for a right knee 
disability, including as secondary to the veteran's residuals 
of a fracture, left tibia plateau, chondromalacia and laxity 
of anterior cruciate ligament, status post meniscectomy.

5.  Entitlement to a disability rating in excess 10 percent 
for residuals of a fracture, left tibia plateau with 
arthritis, chondromalacia and laxity of anterior cruciate 
ligament, status post meniscectomy, prior to February 21, 
2008.

6.  Entitlement to a disability rating in excess 30 percent 
for residuals of a fracture, left tibia plateau, 
chondromalacia and laxity of anterior cruciate ligament, 
status post meniscectomy, since February 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1977 to 
July 1979, at which time a Physical Evaluation Board (PEB) 
recommended that he be discharged from service due to 
instability of the left knee, absent left medial meniscus, 
left patella chondromalacia, and left leg atrophy.           

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in New Orleans, 
Louisiana, and Houston Texas.  In a December 2002 rating 
decision, the RO in New Orleans, Louisiana, denied, inter 
alia, service connection for the veteran's back and right 
knee disabilities and the veteran's claim for a disability 
rating in excess of 10 percent for residuals of a fracture, 
left tibia plateau with arthritis, chondromalacia and laxity 
of anterior cruciate ligament, status post meniscectomy.  The 
veteran subsequently relocated and jurisdiction of his claims 
folder was transferred to the RO in Houston, Texas.  

This matter was initially before the Board in July 2006, at 
which time it remanded the case for further evidentiary 
development.  The case has now returned to the Board for 
appellate review.

In a June 2008 rating decision, the RO in Houston, Texas, 
increased the disability rating for residuals of a fracture, 
left tibia plateau with arthritis, chondromalacia and laxity 
of anterior cruciate ligament, status post meniscectomy, to 
30 percent.  In addition, the RO granted service connection 
for degenerative joint disease (DJD) of the left knee, post-
traumatic and post surgical, as related to the service-
connected residuals of a fracture in the left tibia plateau 
with arthritis, and assigned it a 20 percent rating effective 
February 21, 2008.  The RO also granted service connection 
for left lower leg genu varus deformity with an evaluation of 
10 percent effective February 21, 2008.

Further, in an April 2008 rating decision, the RO denied the 
veteran's claim for a disability rating in excess of 10 
percent for an adjustment disorder with depressed mood.  The 
veteran has not appealed either the initial ratings or 
effective dates assigned for his left knee DJD, left lower 
leg genu varus deformity, or adjustment disorder with 
depressed mood.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the veteran must separately appeal these 
downstream issues).  Therefore, these issues are not before 
the Board.



FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a right knee disability and determined that new and 
material evidence had not been received to reopen a 
previously denied claim for a back disability in an August 
1998 rating decision.  It notified the veteran of the denials 
and of his appellate rights, but the veteran did not initiate 
an appeal.

2.  The additional evidence received since the August 1998 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no competent evidence of record suggesting the 
veteran's current back disorder and right knee disorder are 
the direct result of his military service or developed as 
secondary to his service-connected residuals of a fracture, 
left tibia plateau, chondromalacia and laxity of anterior 
cruciate ligament, status post meniscectomy.

4.  Prior to February 21, 2008, the objective evidence of 
record with regard to the veteran's service-connected 
residuals of a fracture, left tibia plateau with arthritis, 
chondromalacia and laxity of anterior cruciate ligament, 
status post meniscectomy are negative for moderate or severe 
recurrent subluxation or lateral instability; ankylosis of 
the knee; dislocated semilunar cartilage with frequent 
locking; symptomatic removal of semilunar cartilage; 
limitation of flexion to 30 or 15 degrees; limitation of 
extension to 15, 20, 30, or 45 degrees; or impairment of the 
tibia and fibula.  
.
6.  Since February 21, 2008, the objective evidence of record 
with regard to the veteran's service-connected residuals of a 
fracture, left tibia plateau, chondromalacia and laxity of 
anterior cruciate ligament, status post meniscectomy are 
negative for ankylosis of the knee, dislocated semilunar 
cartilage with frequent locking, symptomatic removal of 
semilunar cartilage, or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
August 1998 rating decision to reopen the claim for service 
connection for back and right knee disabilities.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Neither a back disorder nor a right knee disorder was 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service, and is not proximately due 
to, the result of, or chronically aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Prior to February 21, 2008, the criteria for a disability 
rating in excess of 10 percent for residuals of a fracture, 
left tibia plateau with arthritis, chondromalacia and laxity 
of anterior cruciate ligament, status post meniscectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).

5.  Since February 21, 2008, the criteria for a disability 
rating in excess of 30 percent for residuals of a fracture, 
left tibia plateau, chondromalacia and laxity of anterior 
cruciate ligament, status post meniscectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.1599,4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in June 2002, 
October 2006, March 2007, and September 2007.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his service-connection claims, (2) informing the veteran 
about the information and evidence the VA would seek to 
provide, and (3) informing the veteran about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA as to the three elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, as is 
the case here with respect to the issues of the veteran's 
back and right knee disabilities, in response to remand 
directives in a July 2006 Board Remand, the RO provided the 
veteran with October 2006 and March 2007 VCAA notice letters 
that are compliant with the recent Court decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as they sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Also in response to remand directives in the July 2006 Board 
Remand, the RO provided the veteran with VCAA notice in 
October 2006, March 2007, and September 2007, that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).   

Furthermore, with respect to increased-rating claims, as the 
case here with the veteran's left knee issue, in May 2008, 
the RO provided the veteran with notice as required for such 
claims under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held in Vazquez-Flores, supra, that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim,
 
(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

However, because the VCAA letters as required under Dingess, 
Kent, and Vasquez-Flores were not provided until after the 
issuance of the initial rating decisions on appeal, there is 
a timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in October 2006, March 2007, September 2007, and May 
2008, after issuance of the initial unfavorable AOJ decision 
in December 2002.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2002, followed by subsequent Dingess, Kent, and Vasquez-
Flores notice in October 2006, March 2007, September 2007, 
and May 2008, the RO readjudicated the claim in a June 2008 
SSOC.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and all relevant 
VA treatment records.  The RO also provided the veteran with 
two VA examinations dated in September 2002 and February 2008 
in connection with his claims.  Further, the veteran has 
submitted several lay statements in support of his claims.  
Finally, in a December 2007 response to VCAA notice, the 
veteran indicated that he has no more evidence to submit in 
substantiation of his claim.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its July 2006 remand.  Specifically, the 
July 2006 Board remand instructed the RO to issue a 
corrective notice in compliance with Dingess, Kent, and 
Vasquez-Flores, supra.  Then the RO was to provide the 
veteran with an orthopedic examination to determine the 
nature and extent of his service-connected left knee 
disability, including noting whether the veteran has 
recurrent subluxation or lateral instability of the left 
knee, the extent of the arthritis of the left knee, and the 
range of motion of the left knee; and discussing whether the 
left knee disability causes weakened movement, excessive 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy; the severity of pain on motion; whether 
any pain is visibly manifested upon palpation and movement; 
whether there is any functional loss; and the effect of all 
noted manifestations upon the ability of the veteran to 
perform average employment in a civil occupation.  The Board 
finds that the RO has complied with these instructions and 
that the February 2008 VA examination report substantially 
complies with the Board's July 2006 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  



Analysis - New and Material Evidence

The RO denied service connection for a right knee disability 
and determined that new and material evidence had not been 
received to reopen a previously denied claim for a back 
disability in an August 1998 rating decision.  The RO 
notified the veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  The Court has held that in determining whether new 
and material evidence has been submitted to reopen a claim, 
it is necessary to consider all evidence added to the record 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  Accordingly, the Board must initially determine 
on its own whether there is new and material evidence to 
reopen this claim before proceeding to readjudicate the 
underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  

The veteran's claim to reopen service connection for his back 
and right knee  disabilities was received in June 2002.  
Therefore, the amended regulations with respect to new and 
material evidence are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for the veteran's back and 
right knee disabilities in its December 2002 rating decision 
because it found that no new and material evidence had been 
submitted which demonstrated a relationship between the 
veteran's back and right knee disabilities and any disease or 
injury incurred during service.

Evidence of record at the time of the August 1998 rating 
decision consisted of the veteran's original claim 
application, his STRs, his DD Form 214, VA treatment records 
from 1980 to 1998, and a VA examination report dated in May 
1998.

The additional evidence received since the August 1998 rating 
decision consists of VA examination reports dated in December 
1999 and September 2002, VA treatment records from August 
1998 to January 2008; and statements from the veteran and his 
representative.  

Upon reviewing the evidence received since the August 1998 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, the December 
1999 and September 2002 VA examiners provided the veteran 
with current diagnoses of mild osteoarthritis of the right 
knee and degenerative arthritis of the lumbar spine with 
spondylolisthesis of L5-S1.  These VA examiners also provided 
negative nexus opinions regarding the veteran's back and 
right knee disabilities and his service-connected left knee 
disability and/or military service, thus providing more 
definitive evidence regarding the link between the veteran's 
claimed disabilities and his service-connected left knee 
disability and military service.  See VA examination reports 
dated in December 1999 and September 2002.
  
Thus, presuming the credibility of this evidence, these 
records present evidence that the veteran has a current low 
back disorder and right knee disorder that is unrelated to 
service.  This evidence is new, not cumulative, and relates 
directly to an unestablished fact necessary to substantiate 
the veteran's claim.  Thus, as new and material evidence has 
been received, the veteran's claim for service connection for 
back and right knee disabilities are reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. 
§ 3.156(a).

Analysis - Service Connection

As discussed above, the Board has reopened the veteran's 
claim for service connection for a back disorder and a right 
knee disorder.  Initially, the Board observes that the RO has 
previously addressed both issues on the merits throughout the 
appeal, so that the Board may also do so without prejudice to 
the veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 
(1993).

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, a disability also can be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Back Disorder

The Board now turns to analysis of the evidence regarding the 
veteran's back disorder.  In this case, the veteran contends 
that his current back disorder, diagnosed as osteoarthritis 
or DJD of the lumbar spine with spondylolisthesis of L5-S1, 
resulted from a left-leg injury he incurred during service or 
that it resulted from his military service.  See claim to 
reopen for service connection dated in June 2002 and notice 
of disagreement (NOD) dated in May 2003.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran was diagnosed with 
osteoarthritis or DJD of the lumbar spine with 
spondylolisthesis of L5-S1 in VA examinations dated in 
December 1999 and September 2002.  Thus, there is sufficient 
evidence of a current back disorder.  Consequently, the 
determinative issue is whether the veteran's back disorder is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

With regard to secondary service connection, a recent VA 
examination dated in September 2002 indicates that the 
veteran's osteoarthritis of the lumbar spine is associated 
with aging, occupation, and obesity, and fails to establish 
the necessary link between the veteran's current back 
disorder and his service-connected left knee disability.  
Velez, 11 Vet. App. at 158; see also Wallin v. West, 11 Vet. 
App. 509, 512 (1998), and McQueen v. West, 13 Vet. App. 237 
(1999).  A September 1999 VA examiner also noted that the 
veteran's back problems developed after he left military 
service.  

In addition, without evidence showing that they have medical 
training or expertise, neither the veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the veteran's current back 
disorder and his service-connected left knee disorder.  See 
38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.       

As to direct service connection, a review of the veteran's 
STRs reveals that he was treated twice, in May 1978 and July 
1978, for lower back pain.  At that time, his muscle strength 
was found to be within normal limits and he had a negative 
straight leg raising test.  The veteran's STRs are otherwise 
negative of any evidence of complaints of, or treatment for, 
any back problems.  Significantly, a PEB conducted in April 
1979, three months prior to his discharge from service based 
on disability, was completely silent as to any back problems 
that he allegedly suffered due to military service.  Thus, 
the veteran's STRs, as a whole, provide clear negative 
evidence against the service connection claim on a direct 
basis.

Post-service, VA treatment records show no treatment for back 
problems until November 1980, at which time the veteran was 
found to have spondylolisthesis.  See VA treatment record 
dated in November 1980 and December 1980.  In this regard, 
the RO in the 1982 rating decision, noted the veteran's back 
disability pre-existed service and was not aggravated during 
his tour of active service.  However, evidence of record 
shows that he subsequently received treatment for his back in 
1982 and 1983, after which time he did not complain of, or 
receive treatment for, his back again until May 1998.  He was 
diagnosed with degenerative arthritis of the lumbar spine 
with spondylolisthesis during a VA examination in December 
1999.  Therefore, the presumption of in-service incurrence 
for arthritis of the lumbar spine is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, the Board also finds no evidence of 
non-chronic back disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  
  
Significantly, and most importantly, the competent evidence 
of record provides strong evidence against a finding of a 
nexus between the veteran's current back disorder and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  In particular, a September 2002 VA 
examiner opined that there was no correlation between the 
veteran's left knee disability and his complaints of 
discomfort in his lumbar spine, and found it more likely that 
the veteran's mild arthritis of the spine was caused by his 
age, obesity, and job requirement to stand up for long 
periods of time.  See VA examination report dated in 
September 2002.  A prior VA examiner in September 1999 also 
indicated that the veteran's back problems developed after he 
left military service.  As there are no contrary medical 
examinations of record, the Board finds that these reports 
are entitled to great probative weight and provide negative 
evidence against the claim.   

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder on 
a direct or secondary basis.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 
49 (1990).

Right Knee Disorder

The Board now turns to analysis of the evidence regarding the 
veteran's right knee disorder, diagnosed as mild 
osteoarthritis, which the veteran contends resulted from 
overcompensation for his service-connected left knee 
disability.  See claim to reopen for service connection dated 
in June 2002.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran was diagnosed with mild 
osteoarthritis in a VA examination dated in September 2002.  
Thus, there is sufficient evidence of a current right knee 
disorder.  Consequently, the determinative issue is whether 
the veteran's right knee disorder is somehow attributable to 
his military service.  See Watson, 4 Vet. App.  at 314 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt, D'Amico, 
Hibbard, and Collaro, supra.   

With regard to secondary service connection, a recent VA 
examination dated in September 2002 indicates that the 
veteran's osteoarthritis of the right knee is associated with 
aging, occupation, and obesity, and fails to establish the 
necessary link between the veteran's current right knee 
disorder and his service-connected left knee disability.  
Velez, 11 Vet. App. at 158; see also Wallin 11 Vet. App. at 
512, and McQueen, supra.  

In addition, without evidence showing that they have medical 
training or expertise, neither the veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the veteran's current right 
knee disorder and his service-connected left knee disorder.  
See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.       

As to direct service connection, a review of the veteran's 
STRs reveals that his entrance examination in May 1977 noted 
a scar on his knee, although there was no specification as to 
which knee was scarred.  Other than that notation, his STRs 
are otherwise completely devoid of any evidence of complaints 
of, or treatment for, any right knee problems.  Thus, the 
veteran's STRs, as a whole provide clear negative evidence 
against the service connection claim on a direct basis.

Post-service, VA treatment records show no treatment for 
right knee problems until November 1992, more than 10 years 
after discharge from service.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  Maxson 
230 F.3d at 1333.  Furthermore, evidence of record shows that 
aside from two VA examinations of his right knee in May 1998 
and September 2002, the veteran has not complained of, or 
received treatment for, any right knee problems since the 
November 1992 treatment.  Therefore, the presumption of in-
service incurrence for arthritis of the right knee is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  Additionally, the Board also finds 
no evidence of non-chronic right knee disorder in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Finally, the competent evidence of record provides strong 
evidence against a finding of a nexus between the veteran's 
current right knee disorder and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  In 
particular, a September 2002 VA examiner opined that there 
was no correlation between the veteran's left knee disability 
and his complaints of discomfort in his right knee, and found 
it more likely that the veteran's mild osteoarthritis of the 
right knee was caused by his age, obesity, and job 
requirement to stand up for long periods of time.  See VA 
examination report dated in September 2002.  As there are no 
contrary medical examinations of record, the Board finds that 
this report is entitled to great probative weight and 
provides negative evidence against the claim.   

Accordingly, the preponderance of the evidence is against the 
veteran's right knee claim on a direct or secondary basis.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. Ap. 49 (1990).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, June 
2001) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  While older evidence is not necessarily 
irrelevant, it is generally not needed to determine the 
effective date of an increased rating.  See Francisco, supra.  

Here, the veteran seeks an increased disability rating for 
his service-connected residuals of a fracture, left tibia 
plateau, chondromalacia and laxity of anterior cruciate 
ligament, status post meniscectomy, and rated under 
Diagnostic Code 5257 (other impairment of the knee).  38 
C.F.R. § 4.71a.  The veteran's current 30 percent rating is 
effective from February 21, 2008.  From March 26, 1992, to 
February 21, 2008, the veteran's service-connected residuals 
of a fracture, left tibia plateau, chondromalacia and laxity 
of anterior cruciate ligament, status post meniscectomy, were 
rated as 10 percent disabling.  The veteran's current 
disability rating of 30 percent is the maximum rating allowed 
under Diagnostic Code 5257.

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is 
inapplicable to ratings under Diagnostic Code 5257 because it 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or 
slight) is subjective and is entrusted to the judgment of the 
Rating Specialist. The presence of effusion and swelling 
associated with painful motion and instability represent 
severe symptomatology, if constant.  History of locking of 
the knee, audible clicking and the presence of instability as 
demonstrated by a positive drawer test should be considered 
moderate or slight.  Recurring signs and symptoms, residuals, 
frequency of medical treatments and therapy, lost workdays, 
effects on job performance and employment, etc., should be 
considered when rating severity of disability.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A review of the evidence prior to February 21, 2008 reveals 
that the veteran had some tenderness over the medial aspect 
of his left knee, had a range of motion from zero degrees to 
120 degrees, mild varus deformity, effusion, a positive 
drawer test, no instability, no locking, and a negative 
Lachman's test.  See VA treatment records dated in March 
2001, March 2003, May 2003, July 2003.  A September 2002 VA 
examination found the veteran's left knee to have normal 
reflexes, no heat or effusion, a negative drawer sign, a 
possibly positive McMurray's test, no mediolateral or 
patellar laxity, moderate retropatellar crepitance, and a 
range of motion of zero degrees to 120 degrees.  See VA 
examination report dated in September 2002.  X-ray results at 
that time revealed moderate degenerative changes.  While mild 
instability was not shown, a 10 percent evaluation was assign 
for the diagnosis of arthritis.  A September 2005 orthopedic 
consultation report revealed valgus deformity and no 
effusion.  See VA treatment record dated in September 2005.  
Overall, without signs of instability present in the left 
knee prior to February 21, 2008, the left knee disability 
was adequately contemplated by the 10 percent rating already 
assigned for that time period.  38 C.F.R. § 4.1.  

As for the evidence regarding the left knee since February 
21, 2008, a VA examination report of the same date reveals 
that the veteran reported daily instability, substantial 
swelling and pain, use of a knee brace, flare-ups with cold 
weather and walking, very limited walking and standing, and 
difficulty climbing.  Upon examination, the veteran's left 
knee was found to be very large and arthritic looking, and 
there was evidence of effusion and tenderness anteriorly, 
medially, laterally, and posteriorly.  The veteran could 
barely flex his left knee to 75 degrees, at which point he 
experienced excruciating pain, although he was able to fully 
extend his left knee.  Repetition of range of motion produced 
substantial pain, weakness, and fatigue.  There was 
subluxation of the knee on the medial side, likely caused by 
bone on bone.  There was a grinding sensation with the medial 
side of the knee with flexion and extension.  The veteran 
also had atrophy in the left thigh and hamstring; substantial 
weakness of the quad and hamstring muscles in flexion and 
extension against force; negative anterior, posterior, and 
drawer signs; and a substantial McMurray's sign both medially 
and laterally.  X-ray results revealed bone on bone with the 
left knee, lower extremity genu varus of 20 degrees, and 
severe degenerative changes with genu varus deformity with 
erosive changes along the lateral tibial plateau with 
associated soft tissue bulge.  See VA examination report 
dated in February 21, 2008.

As noted above, a 30 percent disability rating is the maximum 
rating available under Diagnostic Code 5257.  As such, the 
veteran may only receive a higher rating under a different 
Diagnostic Code.  However, there is no evidence of ankylosis 
of the knee (Diagnostic Code 5256), dislocated semilunar 
cartilage (Diagnostic Code 5258), symptomatic removal of the 
semilunar cartilage (Diagnostic Code 5259), or impairment of 
the tibia and fibula (Diagnostic Code 5262).  Therefore, 
these Diagnostic Codes will not be applied, and the veteran's 
left knee instability will continue to be rated as 30 percent 
disabling under Diagnostic Code 5257.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  The 
Board further notes that in a June 2008 rating decision, the 
RO already granted service connection, and assigned separate 
disability ratings, for the veteran's left knee under 
Diagnostic Codes 5010 and 5263, arthritis due to trauma and 
genu recurvatum.   
 
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent prior to February 21, 2008, and a disability rating 
in excess of 30 percent since February 21, 2008, for 
residuals of a fracture, left tibia plateau with arthritis, 
chondromalacia and laxity of anterior cruciate ligament, 
status post meniscectomy.  38 C.F.R. § 4.3.   

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the veteran's disability ratings are effective 
from their assigned effective dates.  There is no basis to 
further stage these ratings.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds no evidence that the disability markedly 
interferes with the veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To this 
extent, the appeal is granted.

Service connection for a back disorder, including as 
secondary to the service-connected residuals of a fracture, 
left tibia plateau, chondromalacia and laxity of anterior 
cruciate ligament, status post meniscectomy, is denied.

As new and material evidence has been received, the claim for 
service connection for a right knee disorder is reopened.  To 
this extent, the appeal is granted.

Service connection for a right knee disorder, including as 
secondary to the service-connected residuals of a fracture, 
left tibia plateau, chondromalacia and laxity of anterior 
cruciate ligament, status post meniscectomy, is denied.

Prior to February 21, 2008, a disability rating in excess of 
10 percent for residuals of a fracture, left tibia plateau 
with arthritis, chondromalacia and laxity of anterior 
cruciate ligament, status post meniscectomy, is denied.

As of February 21, 2008, a disability rating in excess of 30 
percent for residuals of a fracture, left tibia plateau, 
chondromalacia and laxity of anterior cruciate ligament, 
status post meniscectomy, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


